Citation Nr: 0411692	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 1998, 
for service-connected tinnitus.

2.  Entitlement to an effective date prior to April 7, 1999, 
for service-connected right ear hearing loss.

3.  Entitlement to assignment of a higher rating for service-
connected tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to assignment of a compensable rating for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2003, a Board hearing was held at the RO.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

The Board has reviewed the case and it does not appear that 
the veteran has been afforded adequate notice of the 
provisions of the Veterans Claims Assistance Act of 2000, 
specifically, with respect to his claims of earlier effective 
dates and increased evaluations for tinnitus and right 
hearing loss.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  In the past, the 
Board had been attempting to remedy any lack of VCAA notice 
by sending a VCAA letter to the veteran under the provisions 
of 38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, it appears that proper notice 
must be furnished by the RO.

In addition, further review of the case shows that the 
veteran was last afforded a VA audiological examination in 
July 2000.  The veteran currently utilizes a hearing aid, and 
at the August 2003 personal hearing at the RO he testified 
that since the last VA audiological examination his hearing 
had worsened.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Therefore, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter.  
The RO should ensure that the veteran is 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that he is expected to 
provide.  

2.  The veteran should be afforded a VA 
audiological examination to ascertain the 
current severity of his service-connected 
right ear hearing loss.  All test results 
should be reported to allow for 
evaluation under all applicable VA 
diagnostic criteria for hearing loss. 

3.  After completion of the above and any 
additional development of the evidence 
the RO may deem necessary, the RO should 
review the expanded record and determine 
if the benefits sought can be granted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




